EXHIBIT 10.4

 

TERM NOTE B

 

$

 

Phoenix, Arizona

 

,       , 201

 

FOR VALUE RECEIVED, the undersigned INVENTURE FOODS, INC., a Delaware
corporation,  and BN FOODS INC., a Colorado corporation, BOULDER NATURAL
FOODS, INC., an Arizona corporation, LA COMETA PROPERTIES, INC., an Arizona
corporation, POORE BROTHERS - BLUFFTON, LLC, a Delaware limited liability
company, RADER FARMS, INC., a Delaware corporation, and TEJAS PB
DISTRIBUTING, INC., an Arizona corporation, (each a “Borrower” and collectively,
“Borrower”, as the context may require), promises to pay to the order of U.S.
Bank National Association, a national banking association (hereinafter referred
to as “U.S. Bank”) at 950 Seventeenth Street, 7th Floor, Denver, Colorado 80202,
or at such other place as U.S. Bank may designate, in lawful money of the United
States of America, the principal sum of
                                                        Dollars
($                    ) or so much thereof as may be advanced and be
outstanding, together with interest on any and all principal amounts outstanding
calculated in accordance with the provisions set forth below.  This Note is
issued under that certain Loan and Security Agreement between Borrower and U.S.
Bank dated March [      ], 2013 (as the same has been and may be amended,
replaced, restated and/or supplemented from time to time, the “Loan
Agreement”).  All terms not defined herein shall have the definition given to
them in the Loan Agreement.

 

Loans hereunder (“Loans”), to the total amount of the principal sum stated
above, may be made by U.S. Bank on any “New York Banking Day” (any day, other
than a Saturday or Sunday, on which commercial banks are open for business in
New York, New York), may be made by U.S. Bank at the oral or written request of
the natural Person signing this Note on behalf of Borrower (or any one of them,
if more than one), or any natural Person designated by them (or any one of
them).  Such persons shall be authorized to request Loans and direct the
disposition of any such Loans until written notice of the revocation of such
authority is received by U.S. Bank at the address designated above.  Any such
Loans shall be conclusively presumed to have been made to or for the benefit of
Borrower when U.S. Bank believes in good faith that such requests and directions
have been made by authorized persons, or when said Loans are mailed to Borrower
or deposited to the credit of the account of Borrower regardless of the fact
that persons other than those authorized hereunder may have authority to draw
against such account.  A Loan request shall be made not later than 11:00 a.m.
(mountain time) on the New York Banking Day prior to the proposed date of the
Loan.

 

The unpaid principal balance will bear interest at a fixed annual rate equal to
                                 Percent (                  %).  Interest
accrued hereunder shall be computed on the basis of 30 days elapsed and a year
of 360 days.

 

The unpaid balance of this obligation at any time shall be the total amounts
advanced hereunder by U.S. Bank together with accrued and unpaid interest, less
the amount of payments made hereon by or for Borrower, which balance may be
endorsed hereon from time to time by U.S. Bank.

 

In addition to the repayment requirements imposed upon Borrower under the Loan
Agreement, together with the agreements referred to therein, the principal and
interest owing under this Note shall be payable in arrears in monthly
installments of                                                  and
        /100 Dollars ($                              ) on
                        ,       , 201      , and on the same date of each month
thereafter, plus a final payment equal to all unpaid principal and interest on
the Maturity Date.  When any such payment due, U.S. Bank may take the payment by
a debit to a Deposit Account maintained with U.S. Bank per any preauthorization
provided by Borrower to U.S. Bank.  “Maturity Date” shall mean, as applicable,
the earlier of: (a) [Month] [Date], [Year] {the date selected by Borrower, which
shall be the fifth, sixth or seventh anniversary of the date on which U.S. Bank
first makes a Term Loan B Advance to Borrower}; (b) the date of termination in
whole of the Commitments pursuant to Sections 2.3(c), 2.8 or 9.1 of the Loan
Agreement; or (c) the date of the TGIF Early Maturity Date.

 

1

--------------------------------------------------------------------------------


 

PAYMENT ADJUSTMENT. In the event that a forward rate lock agreement has not been
executed, on the date of funding (the “Adjustment Date”) the interest rate set
forth herein and the installments due hereunder shall be recalculated based upon
changes in the spot rate of                    (        )-month U. S. Bancorp’s
Funds Transfer Pricing Rate/Cost of Funds (the “Spot Rate”) from
                        ,       , 201       until the Adjustment Date.  If, on
the Adjustment Date, the Spot Rate is greater or less than                   %,
then such interest rate and installments shall be adjusted accordingly to
reflect the actual rate.  Thereafter, the interest rate and installments shall
remain fixed during the term hereof.

 

Anything herein or in the Loan Agreement to the contrary notwithstanding, all
principal and interest remaining unpaid on the Maturity Date shall be
immediately due and payable unless such Maturity Date shall be extended by U.S.
Bank as set forth below.

 

Borrower may prepay this Note in whole or in part, without paying any
indemnity.  Any prepayment of principal shall be accompanied by a payment of
interest accrued thereon to date, and the prepayment shall be applied to the
principal installments in the inverse order of their maturities.

 

Notwithstanding the provisions of this Note, U.S. Bank shall have the option, in
its sole discretion and without any obligation to do so, to make Loans to
Borrower (or for Borrower’s account where authorized to do so under the Loan
Agreement or related documents), in amounts in excess of those amounts that
would otherwise be prescribed by this Note.  Such overadvances, when made by
U.S. Bank, shall become an obligation of Borrower and any surety of Borrower’s
indebtedness to U.S. Bank under this Note to the same extent as any other
disbursements hereunder, and notwithstanding the fact that such overadvances may
create a principal balance owing to U.S. Bank in excess of the face amount
stated in this Note.  U.S. Bank shall also have the option, in its sole
discretion and without any obligation to do so, to extend the Maturity Date of
the indebtedness hereunder.  Such extensions shall be immediately effective when
made by U.S. Bank and notice thereof shall be given by U.S. Bank as provided for
in the Loan Agreement.

 

Should any Matured Default occur, as provided for in the Loan Agreement, which
shall not have been cured, if a right to cure is provided for therein, then at
U.S. Bank’s option, U.S. Bank may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand or notice of dishonor, all of which are expressly waived, and U.S. Bank
shall have no obligation to make any further Loans hereunder.

 

Should more than one person or entity sign this Note, the obligations of each
signer shall be joint and several.  U.S. Bank may settle, release, compromise,
collect or otherwise liquidate the obligations of any Borrower, any guarantor of
such obligations, and any security or collateral for such obligations or for any
such guaranty, in any manner, without affecting or impairing the obligations of
the undersigned hereunder.

 

This Note shall be construed in accordance with the laws of the State of
Arizona.

 

 

INVENTURE FOODS, INC.

 

 

 

 

 

 

By

 

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

 

 

 

BN FOODS, INC.

 

 

 

 

 

 

 

By

 

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

 

BOULDER NATURAL FOODS, INC.

 

 

 

 

 

 

By

 

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

 

 

 

LA COMETA PROPERTIES, INC.

 

 

 

 

 

 

By

 

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

 

 

 

POORE BROTHERS —

 

BLUFFTON, LLC

 

 

 

 

 

 

By

 

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

 

 

 

RADER FARMS, INC.

 

 

 

 

 

 

By

 

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

 

 

 

TEJAS PB DISTRIBUTING, INC.

 

 

 

 

 

 

By

 

 

 

Steve Weinberger

 

 

Chief Financial Officer

 

[Signature Page to Term Note B]

 

3

--------------------------------------------------------------------------------